250 (1984); see also Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222,
                225 (1984). Further, to the extent appellant claimed a due process
                violation in the prison appeals process, an institutional appeal is not a
                protected due process right.   See Sandin v. Conner, 515 U.S. 472, 486
                (1995). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                    Arl-A                         J.
                                                  Hardesty


                                                                                  J.
                                                  Douglas


                                                                                  J.




                cc: Hon. Gary Fairman, District Judge
                     Felton L. Matthews, Jr.
                     Attorney General/Carson City
                     Attorney General/Ely
                     White Pine County Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A